 258DECISIONS OF,NATIONAL LABOR RELATIONS BOARDThe Grand Union Company S & G Distributors, Inc.and Freight Drivers,Warehousemen and HelpersLocal Union 390,an affiliate of International Broth-erhood of Teamsters,Chauffeurs,WarehousemenandHelpers of America,Petitioner.Case' 12-RC-4351October 2, 1973DECISION ,AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directoron May 14, 1973,1 an election by secret ballot wasconducted in this case on June 12 and 13 under thedirection and supervision of the Regional Director forRegion 12 among the employees in the stipulated unit.At the conclusion of the balloting the parties werefurnished with a tally of ballots that showed of ap-proximately 168 eligible voters 153 cast valid ballots,of which 85 were for, and 50 against, the Petitioner.There were 18 challenged ballots which are not deter-minative.On June 20 the Employer filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation andon July 16 issued and duly served on the parties hisReport on Objections and Recommendation to theBoard in which he found that the objections werewithout merit and recommended that they be over-ruled. Thereafter, the Employer filed timely excep-tionstotheRegionalDirector'sreportandrecommendations.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:'1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.'All events herein are in 19734.As stipulated by the parties, the following em-ployees constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All warehouse employees, truckdrivers, load-ers and warehouse clerical employees 'em-ployed by the Employer or S & G Distributors,Inc., in the Employer's Florida distributioncenter at 950 S. E. 12 Street, Hialeah, -Florida,5701 N. W. 35 Avenue, Miami, Florida, 501 N.E. 183 Street, Miami; Florida, and 3555 N. W.77 Avenue, Miami, Florida; excluding all of-fice clerical employees, managerial employees,confidential employees, guards, and supervi-sors as defined in the Act.5.The Board has considered the RegionalDirector's report, the Employer's exceptions, and theentire record in this case, and hereby adopts the find-ings, conclusions and recommendations of the Re-gional Director,2 with the following modifications inrationale.Objection 1 was based on the following statementsin a letter sent to employees by the Petitioner 7 and8 days prior to the election:You will not be required to pay any dues orinitiation fees until you accept a contract nego-tiated by a committee of your selection. In a"Right to Work State" you do not have to paydues or initiation fees to be represented by theTeamsters Union. Those employees that signUnion Cards prior to acceptance of a contractwill pay $8.00 initiation fees and the duesbased on the attached schedule per month.We agree with the Regional Director that the abovestatements amounted to campaign propaganda whichthe employees could readily evaluate. Furthermore,the waiver of dues and fees until contract time wouldnot constitute a basis for setting aside an election.DIT-MCO, Incorporated,163 NLRB 1019. The abovestatement as to dues requirements in a "Right-to-Work" State is susceptible of different interpretations,one of which is truthful, that employees in a "Right-to-Work" State in general cannot be required to paydues and initiation fees. UnderHollywood Ceramics,140, NLRB 221, 224, this would not constitute objec-tioable conduct.The Employer's exceptions assert that the state-ment contains a promise of benefit that employeeswho join the Union before contract time will be treat-ed more favorably by the Union than those who joinlater.As there was no evidence offered that the regu-2 The Employer's exceptions, in our opinion, raise no material or substan-tial issues of fact or law which would warrant reversal of the RegionalDirector's recommendations or require a hearing.In the absence of exceptions,we adopt,pro forma,the Regional Director'soverruling of Objection 3.206 NLRB No. 46 THE GRAND UNION CO.259lar fees and dues were other than those specified in theUnion's letter,we find no merit in the Employer'scontention.Plastic Fabricating Co., Inc.,179 NLRB533; Lazarra Products,Inc.,178 NLRB 204.As the tally shows that the Petitioner has obtaineda majority of validvotescast,we shall certify thePetitioner as a collective-bargaining representative ofthe employees in the appropriate unit.-CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Freight Drivers, Ware-housemen and Helpers Local Union No. 390, an affil-iateof International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labor orga-nization is the exclusive representative of all the em-ployees in the unit found appropriate herein for thepurposes of collective bargaining in respect to rates ofpay, wages, hours of employment, or other conditionsof employment.